DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.

Response to Amendment
The amendment filed on 13 October 2022 has been entered.

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive. 
Applicant argues that Sumiya discloses that a ‘joint point’ of the sub-circuit body (flexible printed circuit board) 4 for the main board (printed circuit board) 9 is not located at an end of the sub- circuit body 4, but closer to the center of the sub-circuit body 4.  The examiner disagrees.  The ‘joint point’ (11,12) is located at the end 4a of circuit board 4 (see Sumiya Figs. 4, 5a, 5b) and at an end of circuit board 9 (see Sumiya Fig. 2).  Additionally, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) establishes that shifting the location of an electric component in a way that does not modify the operation of the electric device is not a patentable distinction (see also MPEP 2144.04(VI)(C)).  In the present case the same function of electrically connecting the two circuit boards is performed by the respective structures of the disclosed invention, Sumiya, and Kman, and there is no evidence of record indicating a modification in the operation of the claimed instrument device attributable to the location of the protrusion/hole.
Applicant argues that since the main board 9 and the sub-circuit body 4 according to Sumiya are overlapped with each other in a front-back direction, Sumiya cannot achieve the technical effect of the present invention that an instrument device for a vehicle is enabled to have a smaller thickness in the front-back direction.  The examiner disagrees.  The present invention has the feature of the main board 31 and sub-board 32 overlapping each other in the front-back direction (see Fig. 3), and the claim does not include any limitation to forbid the main board and the sub-circuit body being overlapped with each other in a front-back direction.
Applicant argues that the relevant elements in Sumiya relate to easily detaching each other without damaging pin-type connectors.  The examiner disagrees.  Sumiya says nothing about damaging pins; paragraphs 45-47, cited by the applicant, states that to avoid possible damage to soldering portions a connector 12 may have a concave portion 13 allowing someone to insert a screwdriver into the concave portion.  However, Kman’s connectors do not need to be soldered (Kman column 8 lines 32-36) and as such one using Kman’s connectors would solve the problem of damage to soldering portions through the simple expedient of not needing soldering portions.
Additionally, simple substitution of one known element for another to obtain predictable results is prima facie obvious in light of the relevant precedent (see Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004); see MPEP 2143(I)(B)).  In the present case Sumiya differs from the claimed invention only in the substitution of the claimed protrusion/hole connector for the connectors taught by Sumiya.  However, the substituted protrusion/hole connector is known from Kman (protrusion=14, hole=48) and could easily have predicted that such a substitution results in a strong electrical and mechanical connection between the two substrates (Kman column 1 lines 63-67).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sumiya et al. (US 2005/0012607 A1) in view of Kman et al. (US 5548486).
With respect to claim 1:  Sumiya teaches an instrument device for a vehicle (1), comprising: a main board (9) with an electronic component (10, 12, 14) mounted thereto, the electronic component being independent from a design of a dial plate (2); and a sub-circuit body (4) with an electronic component (61a, 61b, 61c, 62a, 62b, 62c, 63, 64, 65) mounted in a position corresponding to the design of the dial plate (see Fig. 2, paragraph 34), wherein the main board and the sub-circuit body are directly joined and electrically connected to each other (see Figs. 2, 4) at an edge of the main board (see Fig. 2) and an end of the sub-circuit body (see Fig. 4).
Sumiya does not specifically teach wherein the main board has a protrusion, wherein a pattern of a conductor is formed around the protrusion for electric connection to the sub-circuit body, wherein the sub-circuit body has a hole wherein a conductor pattern is formed around the hole, wherein the main board and the sub-circuit body are directly joined and electrically connected to each other by introducing the protrusion into and engaging with the hole.
However, Kman teaches “wherein the main board (12) has a protrusion (14), wherein a pattern of a conductor (22) is formed around the protrusion for electric connection to the sub-circuit body (column 3 lines 31-34), wherein the sub-circuit body (50) has a hole (48) wherein a conductor pattern (52) is formed around the hole, wherein the main board and the sub-circuit body are directly joined and electrically connected to each other by introducing the protrusion into and engaging with the hole, wherein the main board (12) has a protrusion (14), around which (see Fig. 1) a pattern of a conductor (22) is formed for electric connection to the sub-circuit body (column 3 lines 31-34), wherein the sub-circuit body (50) has a hole (48) around which a conductor pattern (52) is formed (see Fig. 4), wherein the main board and the sub-circuit body are directly joined and electrically connected to each other by introducing the protrusion into and engaging with the hole (as shown in Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument device of Sumiya with the protrusion/hole connection arrangement taught by Kman as a substitute for Sumiya’s connectors (11, 12) due to the art recognized suitability of such an arrangement for the purpose of providing a strong electrical and mechanical connection between two substrates (Kman column 1 lines 63-67).
With respect to claim 2:	Sumiya teaches “wherein the sub-circuit body includes a light emitting element (61a, 61b, 61c, 62a, 62b, 62c, 63, 64, 65) for illuminating the dial plate (paragraph 34), and an internal driving device (5a, 5b, 5c) for an indicator meter (7a, 7b, 7c)”.
With respect to claim 3:	Sumiya teaches “wherein the sub-circuit body is formed by a flexible board (paragraph 33)”.
With respect to claim 4:	Sumiya teaches “wherein the sub-circuit body is formed by mounting an electronic component (paragraph 56) directly to a meter case (18), wherein the meter case is disposed between the main board and the dial plate (see Fig. 2)”.
With respect to claim 5:	Sumiya teaches “wherein the main board includes a microcomputer mounted thereto (10), wherein the microcomputer is configured to control the instrument device entirely (paragraph 68)”.
With respect to claim 6:	Sumiya teaches “wherein the main board includes a microcomputer mounted thereto (10), wherein the microcomputer is configured to control the instrument device entirely (paragraph 68)”.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hodgson et al. (US 2011/0006684 A1), which teaches a lighting device (20) for a vehicle having a main board (405) with electronic components (515, 520) mounted thereon and sub-circuit bodies (505) connected to the main board and having electronic components (510) mounted thereon.
Byrnes et al. (US 3400358), which teaches means of connecting a plurality of circuit boards (50, 51) in connection to each other through corresponding protrusions (37) and holes (54).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571)272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875       

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875